Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated as of June 13, 2014 (the
“Effective Date”), is between ASHFORD HOSPITALITY TRUST, INC., a corporation
organized under the laws of the State of Maryland and having its principal place
of business at Dallas, Texas (hereinafter, the “REIT”), ASHFORD HOSPITALITY
LIMITED PARTNERSHIP, a limited partnership organized under the laws of the State
of Delaware and having its principal place of business at Dallas, Texas (the
“Operating Partnership”), ASHFORD HOSPITALITY ADVISORS LLC, a Delaware limited
liability company having its principal place of business at Dallas, Texas
(“Advisors LLC”), and DERIC EUBANKS, an individual residing in Dallas, Texas
(the “Executive”).

 

RECITALS:

 

A.                                    The REIT, the Operating Partnership and
Advisors LLC (collectively, the “Company”) desire to employ the Executive in the
capacities and on the terms and conditions set out below; and

 

B.                                    The Executive desires to accept such
employment with the Company, on the terms and conditions set forth below.

 

NOW, THEREFORE, the Company and the Executive, in consideration of the
respective covenants set out below, hereby agree as follows:

 

1.                                      EMPLOYMENT.

 

(a)                                 POSITIONS.  During the Term (defined below),
the Executive shall be employed by the Company to serve as Chief Financial
Officer and Treasurer of the Company and Ashford Hospitality Prime, Inc.
(‘Ashford Prime”), a real estate investment trust externally advised by Advisors
LLC.  At the Company’s request, the Executive shall serve the subsidiaries and
affiliates of the Company and Ashford Prime in other offices and capacities in
addition to the foregoing. If the Executive, during the Term, serves in any one
or more of such additional capacities, the Executive’s compensation shall not be
increased beyond that provided in Sections 3, 4 or 5 below. Further, if the
Executive’s service in one or more of such additional capacities is terminated,
the Executive’s compensation provided herein shall not be reduced for so long as
the Executive otherwise remains employed by the Company under the terms of this
Agreement.

 

(b)                                 RESPONSIBILITIES.  The Executive’s principal
employment duties and responsibilities shall be those duties and
responsibilities customary for the positions of Chief Financial Officer and
Treasurer and such other executive duties and responsibilities as the Chief
Executive Officer of the Company (“CEO”) or Board of Directors of the REIT (the
“Board”) shall from time to time reasonably assign to the Executive. The
Executive shall report directly to the CEO or such person(s) as the CEO may
designate from time to time.

 

(c)                                  EXTENT OF SERVICES. Except for illnesses
and vacation periods, the Executive shall devote substantially all of his
working time and attention and his best efforts to

 

--------------------------------------------------------------------------------


 

the performance of his duties and responsibilities under this Agreement and
shall not be otherwise employed. However, the Executive may (so long as the
following do not materially interfere with the performance of the Executive’s
duties hereunder) (i) make any passive investments  where he is not obligated or
required to, and shall not in fact, devote material managerial efforts,
(ii) participate in charitable, academic or community activities or in trade or
professional organizations, (iii) hold directorships in charitable or non-profit
organizations, or (iv) subject to CEO and Board approval (which approval shall
not be unreasonably withheld or withdrawn), hold directorships in for profit
companies, except only that the CEO or the Board shall have the right to limit
such services as a director or such participation whenever the CEO or the Board
shall reasonably believe that the time spent on such activities infringes in any
material respect upon the time required by the Executive for the performance of
his duties under this Agreement or is otherwise incompatible with those duties.

 

2.                                      TERM. This Agreement shall become
effective as of the Effective Date and shall continue for a Term ending on
December 31, 2014 (the “Initial Termination Date”) unless it is sooner
terminated pursuant to Section 6; provided, however, that this Agreement shall
be automatically extended for one additional year on the Initial Termination
Date and on each subsequent anniversary of the Initial Termination Date, unless
either the Company or the Executive elect not to extend the Term of this
Agreement by notifying the other party in writing of such election not less than
one hundred twenty (120) days prior to the expiration of the then current Term.
For purposes of this Agreement, “Term” shall mean the actual duration of the
Executive’s employment hereunder, taking into account any extension pursuant to
this Section 2 or early termination of employment pursuant to Section 6.

 

3.                                      SALARY. The Company shall pay the
Executive a Base Salary which shall be payable in periodic installments, less
statutory deductions and withholdings, according to the Company’s normal payroll
practices. Commencing as of the Effective Date, the Executive’s base salary
shall be THREE HUNDRED THIRTY THOUSAND DOLLARS ($330,000) per year. The Board or
the Compensation Committee duly appointed by the Board (the “Compensation
Committee”) shall thereafter review the Executive’s Base Salary annually to
determine within its sole discretion whether and to what extent the Executive’s
salary may be increased (for the purposes of this Agreement, the term “Base
Salary” shall mean the amount established and adjusted from time to time
pursuant to this Section 3).

 

4.                                      ANNUAL INCENTIVE AWARDS.

 

(a)                                 INCENTIVE BONUS. The Executive shall be
entitled to receive an annual cash incentive bonus (the “Incentive Bonus”) for
each calendar year, during the Term of this Agreement based on the level of
accomplishment of management and performance objectives as established by the
CEO, the Board or Compensation Committee. Except as otherwise provided in
Section 7, if the Executive is not employed for the full calendar year, the
Executive shall be paid a pro-rated Incentive Bonus in an amount equal to the
product of (x) the amount of the Incentive Bonus for the calendar year to which
the Executive would have been entitled if the Executive had remained employed
for the entire calendar year and (y) a fraction, the numerator of which is the
number of days in the applicable calendar year for which the Executive was
employed through the last day of his employment and the denominator of which is
the 365 days of the calendar year. The targeted Incentive Bonus for the Term is
30% to 90% of Base Salary. The

 

2

--------------------------------------------------------------------------------


 

Incentive Bonus shall be paid as soon as reasonably practical following each
calendar year but not later than December 31st of such year.

 

(b)                                 INCENTIVE, SAVINGS AND RETIREMENT PLANS.
During the Term, the Executive shall be entitled to participate in all other
short- and long-term incentive plans, stock and option plans, long term
incentive partnership (“LTIP”) plans, practices, policies and other programs,
and all savings and retirement plans, practices, polices and programs, in each
case that are applicable generally to senior executives of the Company, as may
be adopted, or amended from time to time, by the Company’s Compensation
Committee.

 

5.                                      BENEFITS.

 

(a)                                 VACATION. The Executive will be entitled to
four (4) weeks of paid vacation per calendar year. Vacation time not used within
the calendar year will not carry forward. The Executive shall not be entitled to
cash in lieu of any unused vacation time except as provided herein.

 

(b)                                 SICK LEAVE. The Executive shall be entitled
to paid sick leave in accordance with the sick leave policies of the Company in
effect for other senior executive officers.

 

(c)                                  EMPLOYEE BENEFITS. The Executive and his
spouse and eligible dependents, if any, and their respective designated
beneficiaries where applicable, will be eligible for and entitled to participate
in other benefits maintained by the Company for its senior executive officers,
as such benefits may be modified from time to time and for all such employees,
such as, without limitation, any medical, dental, vision, pension, 401(k),
accident, disability, and life insurance benefits, on a basis not less favorable
than that applicable to other senior executives of the Company. The Executive
will also be entitled to appropriate office space, administrative support,
secretarial assistance, and such other facilities and services as are suitable
to the Executive’s positions and adequate for the performance of the Executive’s
duties.

 

(d)                                 EXPENSES. The Executive will be entitled to
reimbursement of all reasonable expenses, in accordance with the Company’s
policy as in effect from time to time and on a basis not less favorable than
that applicable to other senior executives of the Company, including, without
limitation, cell phone (including in-home office telephone, wi-fi or DSL costs),
travel and entertainment expenses incurred by the Executive in connection with
the business of the Company, promptly upon the presentation by the Executive of
appropriate documentation.

 

(e)                                  D&O INSURANCE COVERAGE. During and for a
period three (3) years after the Term, the Executive shall be entitled to
director and officer insurance coverage for his acts and omissions while an
officer of the Company on a basis no less favorable to him than the coverage
provided current officers or directors.

 

6.                                      TERMINATION.  The employment of the
Executive by the Company and this Agreement (except as otherwise provided
herein) shall terminate upon the occurrence of any of the following:

 

(a)                                 DEATH OR DISABILITY. Immediately upon death
or Disability of the Executive. As used in this Agreement, “Disability” shall
mean an inability to perform the

 

3

--------------------------------------------------------------------------------


 

essential functions of his duties, with or without reasonable accommodation, for
a period of 90 consecutive days or a total of 180 days, during any 365-day
period, in either case as a result of incapacity due to mental or physical
illness which is determined to be total and permanent. A determination of
Disability shall be made by a physician satisfactory to both the Executive (or
his guardian) and the Company, provided that if the Executive and the Company do
not agree on a physician, the Executive (or his guardian) and the Company shall
each select a physician and these two together shall select a third physician,
whose determination as to Disability shall be binding on all parties. The
appointment of one or more individuals to carry out the offices or duties of the
Executive during a period of the Executive’s inability to perform such duties
and pending a determination of Disability shall not be considered a breach of
this Agreement by the Company.

 

(b)                                 FOR CAUSE. At the election of the Company,
for Cause, immediately upon written notice by the Company to the Executive
unless the Executive fully corrects the circumstances constituting Cause within
the cure periods provided below, if applicable. For purposes of this Agreement,
“Cause” for termination shall be deemed to exist solely in the event of the
following:

 

(i)                                     The conviction of the Executive of, or
the entry of a plea of guilty or nolo contendere by the Executive to, a felony
(exclusive of a conviction, plea of guilty or nolo contendere arising solely
under a statutory provision imposing criminal liability upon the Executive on a
PER SE basis due to the Company offices held by the Executive, so long as any
act or omission of the Executive with respect to such matter was not taken or
omitted in contravention of any applicable policy or directive of the CEO or the
Board);

 

(ii)                                  willful breach of duty of loyalty which is
materially detrimental to the Company which is not cured to the reasonable
satisfaction of the CEO or the Board within fifteen (15) days following written
warning to the Executive from the CEO or the Board describing the alleged
circumstances provided that if there is an inconsistency in directives given by
the Board as compared to a directive from the CEO, the Board directives shall
control;

 

(iii)                               willful failure to perform or adhere to
explicitly stated duties or guidelines of employment or to follow the directives
of the CEO which continues for fifteen (15) days after written warning to the
Executive that it will be deemed a basis for a “For Cause” termination;

 

(iv)                              gross negligence or willful misconduct in the
performance of the Executive’s duties (which is not cured by the Executive
within 30 days after written warning from the CEO);

 

(v)                                 the Executive’s willful commission of an act
of dishonesty resulting in economic or financial injury to the Company or
willful commission of fraud; or

 

(vi)                              the Executive’s chronic absence from work for
reasons other than illness.

 

For purposes of this Section, no act, or failure to act, on the Executive’s part
will be deemed “willful” unless done, or omitted to be done, by the Executive
not in good faith and without a reasonable belief that the Executive’s act, or
failure to act, was in the best interest of the Company. Any act, or failure to
act, based upon authority given pursuant to a resolution duly

 

4

--------------------------------------------------------------------------------


 

adopted by the Board, a directive of the CEO, or based upon the advise of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by the Executive in good faith and in the best interests of the
Company.

 

(c)                                  WITHOUT CAUSE OR GOOD REASON. At the
election of the Company, without Cause, and at the election of the Executive,
without Good Reason, in either case upon sixty (60) days’ prior written notice
to the Executive or to the Company, as the case may be. Provided, however, that
if the Executive gives notice, without Good Reason, the Company may waive all or
a portion of the sixty (60) days’ written notice and accelerate the effective
date of the termination.

 

(d)                                 FOR GOOD REASON. At the election of the
Executive, for Good Reason, which is not cured by the Company within thirty (30)
days after written notice from the Executive to the Company setting forth a
description of the circumstances constituting Good Reason. For purposes of this
Agreement, “Good Reason” shall mean any of the following actions, omissions or
events occurring without the Executive’s prior written consent:

 

(i)                                     The assignment to the Executive of any
duties, responsibilities, or reporting requirements inconsistent with his
positions as Chief Legal Officer, Head of Transactions and Secretary of the
Company, or any material diminishment, on a cumulative basis, of the Executive’s
overall duties, responsibilities, or status;

 

(ii)                                  a reduction by the Company in the
Executive’s annual Base Salary;

 

(iii)                               the requirement by the Company that the
principal place of business at which the Executive performs his duties be
changed to a location outside the greater Dallas metropolitan area; or

 

(iv)                              any material breach by the Company of any
provision of this Agreement.

 

(e)                                  NOTICE OF TERMINATION. Any termination by
the Company for Cause, or by the Executive for Good Reason, shall be
communicated by Notice of Termination to the other parties hereto given in
accordance with Section 16(a) of this Agreement. For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated, and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(provided that the date specified shall not be more than thirty (30) days after
the giving of the notice). The failure by the Executive or the Company to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.

 

(f)                                   DATE OF TERMINATION. “Date of Termination”
means (i) if the Executive’s employment is terminated by the Company for Cause,
or by the Executive for Good Reason, the date of receipt of the Notice of
Termination or any later date specified in the notice (provided

 

5

--------------------------------------------------------------------------------


 

that the date specified shall not be more than thirty (30) days after the giving
of the notice), as the case may be, (ii) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the Date of
Termination shall be the date on which the Company notifies the Executive of
such termination or such later date specified in such notice, (iii) if the
Executive’s employment is terminated by the Executive without Good Reason, the
Date of Termination shall be the date on which the Executive notifies the
Company of such termination or such later date specified in such notice, unless
otherwise agreed by the Company and the Executive, and (iv) if the Executive’s
employment is terminated by reason of death or Disability or non-renewal of this
Agreement, the Date of Termination shall be the date of death or Disability of
the Executive or the Agreement’s non-renewal date, as the case may be.

 

7.                                      EFFECTS OF TERMINATION.

 

(a)                                 TERMINATION FOR DEATH OR DISABILITY; BY THE
COMPANY WITHOUT CAUSE; OR NON-RENEWAL BY THE COMPANY. If the employment of the
Executive should terminate by reason of (i) death of the Executive or
Disability, (ii) termination by the Company for any reason (other than Cause),
or (iii) the Company’s failure to renew this Agreement, then all compensation
and benefits for the Executive shall be as follows:

 

(i)                                     The Executive shall be paid, in a single
lump sum payment within thirty (30) days after the Date of Termination, the
aggregate amount of (A) the Executive’s earned but unpaid Base Salary through
the Date of Termination, and any Incentive Bonus required to be paid to the
Executive pursuant to Section 4(a) above for the prior calendar year to the
extent not previously paid, and reimbursement of all expenses through the Date
of Termination as required pursuant to Section 5(d) hereof (the “Accrued
Obligations”), and (B) one (the “Severance Multiple”) times the sum of (x) the
Base Salary in effect on the Termination Date plus (y) the average Incentive
Bonus received by the Executive for the three complete calendar years (or such
lesser number of calendar years as the Executive has been employed by the
Company) immediately prior to the Termination Date (the “Severance Payment”).

 

(ii)                                  At the time when incentive bonuses are
paid to the Company’s other senior executives for the calendar year of the
Company in which the Date of Termination occurs, the Executive shall be paid a
pro-rated Incentive Bonus in an amount equal to the product of (x) the amount of
the Incentive Bonus to which the Executive would have been entitled if the
Executive’s employment had not been terminated, and (y) a fraction, the
numerator of which is the number of days in the applicable calendar year for
which the Executive was employed through the Date of Termination and the
denominator of which is the 365 days of the calendar year (a “Pro-Rated Bonus”).

 

(iii)                               The Company will allow the Executive and his
dependents, at the Company’s cost, to continue to participate for a period of
eighteen (18) months following the Date of Termination in the Company’s medical,
dental and vision plan in effect as of the Date of Termination. The Company’s
payment of this medical coverage will be made monthly during this period of
coverage. To the extent such medical benefits are taxable to the Executive, such
benefits will not affect benefits to be provided in any other taxable year, and
such amounts are intended to meet the requirements of Treasury Regulation
Section 1.409A-3(i)(1)(iv)(A) as “in-kind benefits”. In addition, the Company
will reimburse the Executive for a period of eighteen

 

6

--------------------------------------------------------------------------------


 

(18) months following the Date of Termination for the cost of coverage for life
insurance and long-term disability insurance, based upon the level of such
benefits that were provided to the Executive under the Company’s life insurance
and long-term disability plans in effect as of the Date of Termination, which
reimbursements will be paid with seven (7) days after the Executive pays any
applicable premium. (The amount of any such reimbursements may not affect the
expenses eligible for reimbursement in any other year. Such reimbursements are
intended to meet the requirements of Treasury Regulation
Section 1.409A-3(i)(1)(iv)(A).) (Collectively, these welfare benefits under
(iii) are referred to as the “Other Benefits”). If the Executive engages in
regular employment after his termination of employment with any organization,
any employee welfare benefits received by the Executive in consideration of such
employment which are similar in nature to the Other Benefits provided by the
Company will relieve the Company of its obligation under this
Section 7(a)(iii) to provide comparable benefits to the extent of the benefits
so received, and such benefit hereunder shall be forfeited.

 

(iv)                              Any annual performance shares, restricted
shares, LTIP units or options awarded under Section 4(b) hereof shall
immediately vest. Without limiting the foregoing, it is agreed that if the
Executive’s employment is terminated pursuant to this Section 7(a), all
outstanding stock options, restricted stock and other equity awards granted to
the Executive under any of the Company’s equity incentive plans (or awards
substituted therefore covering the securities of a successor company) shall
become immediately vested and exercisable in full.

 

(b)                                 TERMINATION BY THE EXECUTIVE WITH GOOD
REASON. In the event that the Executive’s employment is terminated by the
Executive with Good Reason, the Company will pay the Executive the same Accrued
Obligations, Pro-Rated Bonus, Other Benefits and accelerated vesting, all as
provided in Sections 7(a)(i) (ii), (iii) and (iv) above at the times as provided
in such sections. In addition, the Executive shall be entitled to a Severance
Payment determined and paid in accordance with Section 7(a)(i) above; PROVIDED,
HOWEVER, the Severance Multiple shall be two (2). Without limiting the
foregoing, it is agreed that if the Executive’s employment is terminated
pursuant to this Section 7(b), all outstanding stock options, restricted stock,
LTIP units and other equity awards granted to the Executive under any of the
Company’s equity incentive plans (or awards substituted therefore covering the
securities of a successor company) shall become immediately vested and
exercisable in full.

 

(c)                                  TERMINATION BY EXECUTIVE WITHOUT GOOD
REASON. If the Executive’s employment is terminated by the Executive without
Good Reason including a resignation by the Executive without Good Reason and
including an election not to renew this Agreement by the Executive, the Company
will pay the Executive the Accrued Obligations as provided in Section 7(a)(i)
above but the Executive shall not be entitled to the Severance Payment,
Pro-rated Bonus and accelerated vesting set forth in Sections 7(a)(i), (ii) and
(iv) hereof; provided, however, the Company shall allow the Executive and his
dependents, at the Company’s cost, during the Non-Compete Period (hereinafter
defined), to continue to participate in the Company’s Other Benefits in effect
as of the Date of Termination as provided and paid in the manner set forth in
Section 7(a)(iii), but only through the expiration of the Non-Compete Period. If
the Executive engages in regular employment after his Date of Termination with
any organization, any employee welfare benefits received by the Executive in
consideration of such employment which are similar in nature to the Other
Benefits provided by the Company will relieve the Company of its obligation
under this Section 7(c) to provide comparable benefits to

 

7

--------------------------------------------------------------------------------


 

the extent of the benefits so received, and such benefit hereunder shall be
forfeited. In addition, in consideration for the Executive’s agreement for
honoring the non-compete covenant in Section 10(a) hereof for the Non-Compete
Period as a result of a termination of this Agreement under this Section 7(c),
the Company shall pay the Executive a non-compete payment (the “Non-Compete
Payment”) equal to the Severance Payment determined with a Severance Multiple
equal to one (1). The Non-Compete Payment shall be paid monthly over the
one-year Non-Compete Period following the Date of Termination in equal monthly
installments of one-twelfth (1/12th) of the Non-Compete Payment.

 

(d)                                 TERMINATION BY THE COMPANY FOR CAUSE. If the
Executive’s employment is terminated by the Company for Cause, the Company will
pay the Executive the Accrued Obligations as provided in Section 7(a)(i) above
but the Executive shall not be entitled to the Severance Payment, Pro-Rated
Bonus, the Other Benefits and accelerated vesting set forth in Sections 7(a)(i),
(ii), (iii) and (iv) hereof.

 

(e)                                  TERMINATION OF AUTHORITY. Immediately upon
the Date of Termination or upon the expiration of this Agreement,
notwithstanding anything else to the contrary contained herein or otherwise, the
Executive will stop serving the functions of his terminated or expired
positions, and shall be without any of the authority or responsibility for such
positions.

 

(f)                                   RELEASE OF CLAIMS. As a condition of
Executive’s entitlement to the Severance Payment, Pro-Rated Bonus, Non-Compete
Payment and Other Benefits provided by this Agreement, the Executive shall be
required to execute the terms of a waiver and release of claims against the
Company substantially in the form attached hereto as Exhibit “A” (as may be
modified consistent with the purposes of such waiver and release to reflect
changes in law following the date hereof) (the “Release”) within the applicable
time period provided in the Release (the “Applicable Release Period”); and shall
forfeit all payments hereunder if it is not so timely executed; provided,
however, that in any case where the first and last days of the Applicable
Release Period are in two separate taxable years, any payments required to be
made to Executive that are treated as deferred compensation for purposes of Code
Section 409A shall be made in the later taxable year, promptly following the
conclusion of the Applicable Release Period.

 

(g)                                  CODE SECTION 409A AND TERMINATION
PAYMENTS.  All payments provided under this Agreement shall be subject to this
Section 7(g). Notwithstanding anything herein to the contrary, to the extent
that the Board reasonably determines, in its sole discretion, that any payment
or benefit to be provided under this Agreement to or for the benefit of
Executive would be subject to the additional tax imposed under
Section 409A(a)(1)(B) of the Code or a successor or comparable provision, the
commencement of such payments and/or benefits shall be delayed until the earlier
of (i) the date that is six months following the Date of Termination or (ii) the
date of Executive’s death (such date is referred to herein as the “Distribution
Date”), provided, if at such time Executive is a “specified employee” of the
Company (as defined in Treasury Regulation Section 1.409A-1(i)) and if amounts
payable under this Agreement are on account of an “involuntary separation from
service” (as defined in Treasury Regulation Section 1.409A-1(m)), Executive
shall receive payments during the six-month period immediately following the
Date of Termination equal to the lesser of (x) the amount payable under this
Agreement, as the case may be, or (y) two times the compensation

 

8

--------------------------------------------------------------------------------


 

limit in effect under Code Section 401(a)(17) for the calendar year in which the
Termination Date occurs (with any amounts that otherwise would have been payable
under this Agreement during such six-month period being paid on the first
regular payroll date following the six-month anniversary of the Date of
Termination).  In the event that the Board determines that the commencement of
any of the employee benefits to be provided under this Agreement are to be
delayed pursuant to the preceding sentence, the Company shall require Executive
to bear the full cost of such employee benefits until the Distribution Date at
which time the Company shall reimburse Executive for all such costs. Finally,
for the purposes of this Agreement, amounts payable under this Agreement shall
be deemed not to be a “deferral of compensation” subject to Section 409A to the
extent provided in the exceptions in Treasury Regulation Sections
1.409A-1(b)(4) (“short-term deferrals”) and (b)(9) (“separation pay plans,”
including the exception under subparagraph (iii)) and other applicable
provisions of Treasury Regulation Section 1.409A-1 through A-6.

 

8.                                      CHANGE OF CONTROL.

 

(a)                                 CHANGE OF CONTROL. For purposes of this
Agreement, a “Change of Control” will be deemed to have taken place upon the
occurrence of any of the following events:

 

(i)                                     any “person” (as defined in
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and as modified in Section 12(d) and 14(d) of the Exchange Act)
other than (A) the Company or any of its subsidiaries, (B) any employee benefit
plan of the Company or any of its subsidiaries, (C) any Remington Affiliate,
(D) a company owned, directly or indirectly, by stockholders of the Company in
substantially the same proportions as their ownership of the Company, or (E) an
underwriter temporarily holding securities pursuant to an offering of such
securities, becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
30% or more of the shares of voting stock of the Company then outstanding;

 

(ii)                                  the consummation of any merger,
reorganization, business combination or consolidation of the Company or one of
its subsidiaries with or into any other company, other than a merger,
reorganization, business combination or consolidation which would result in the
holders of the voting securities of the Company outstanding immediately prior
thereto holding securities which represent immediately after such merger,
reorganization, business combination or consolidation more than 50% of the
combined voting power of the voting securities of the Company or the surviving
company or the parent of such surviving company;

 

(iii)                               the consummation of the sale or disposition
by the Company of all or substantially all of the Company’s assets, other than a
sale or disposition if the holders of the voting securities of the Company
outstanding immediately prior thereto hold securities immediately thereafter
which represent more than 50% of the combined voting power of the voting
securities of the acquiror, or parent of the acquiror, of such assets; or the
stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company; or

 

(iv)                              individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the Effective Date whose

 

9

--------------------------------------------------------------------------------


 

election to the Board was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an election contest with respect to the election or removal of
directors or other solicitation of proxies or consents by or on behalf of a
person other than the Board.

 

(b)                                 CERTAIN BENEFITS UPON A CHANGE OF CONTROL.
If a Change of Control occurs during the Term and the Executive’s employment is
terminated by the Company without Cause or by the Executive for any reason on or
before the one (1) year anniversary of the effective date of the Change of
Control, then the Executive shall be entitled to the Accrued Obligations,
Pro-Rated Bonus, Other Benefits and accelerated vesting, all as provided in
Sections 7(a)(i), (ii), (iii) and (iv) above at the times as provided in such
sections. In addition, the Executive shall be entitled to a Severance Payment
determined and paid in accordance with Section 7(a)(i) above; PROVIDED, HOWEVER,
the Severance Multiple shall be two (2). Without limiting the foregoing, it is
agreed that if the Executive’s employment is terminated pursuant to this
Section 8(b), all outstanding stock options, restricted stock, LTIP units and
other equity awards granted to the Executive under any of the Company’s equity
incentive plans (or awards substituted therefore covering the securities of a
successor company) shall become immediately vested and exercisable in full. All
payments under this Section 8(b) are subject to the restrictions set forth in
Section 7(g) and may be delayed as set forth in Section 7(g)in order to satisfy
the requirements of Section 409A of the Internal Revenue Code.

 

9.                                      CONFIDENTIAL INFORMATION. The Executive
recognizes and acknowledges that the Executive has and will have access to
confidential and proprietary information of the Company which constitute
valuable, special, and unique assets of the Company. The term “Confidential
Information” as used in this Agreement shall mean all proprietary information
which is known only to the Executive, the Company, other employees of the
Company, or others in a confidential relationship with the Company, and relating
to the Company’s business (including, without limitation, information regarding
clients, customers, pricing policies, methods of operation, proprietary company
programs, sales, acquisitions, products, profits, costs, conditions (financial
or other), cash flows, key personnel, formulae, product applications, technical
processes, and trade secrets, as such information may exist from time to time,
which the Executive acquired or obtained by virtue of work performed for the
Company, or which the Executive may acquire or may have acquired knowledge of
during the performance of said work.

 

The Executive acknowledges that the Company has put in place certain policies
and practices to keep such Confidential Information secret, including disclosing
the information only on a need-to-know basis. The Executive further acknowledges
that the Confidential Information has been developed or acquired by the Company
through the expenditure of substantial time, effort, and money and provides the
Company with an advantage over competitors who do not know such Confidential
Information. Finally, the Executive acknowledges that such Confidential
Information, if revealed to or used for the benefit of the Company’s competitors
or in a manner contrary to the Company’s interests, would cause extensive and
immeasurable harm to the Company and to the Company’s competitive position.

 

10

--------------------------------------------------------------------------------


 

The Executive shall not, during the Term or at any time thereafter, use for
personal gain or detrimentally to the Company all or any part of the
Confidential Information, or disclose or make available all or any part of the
Confidential Information to any person, firm, corporation, association, or any
other entity for any reason or purpose whatsoever, directly or indirectly,
except as may be required pursuant to his employment hereunder, unless and until
such Confidential Information becomes publicly available other than as a
consequence of the breach by the Executive of his confidentiality obligations
hereunder. Notwithstanding the foregoing, Executive shall not be restricted from
disclosing or using Confidential Information that: (i) is or becomes generally
available to the public other than as a result of an unauthorized disclosure by
Executive or his agent; (ii) becomes available to Executive in a manner that is
not in contravention of applicable law from a source (other than the Company or
its affiliated entities or one of its or their officers, employees, agents or
representatives) that is not known by Executive, after reasonable investigation,
to be bound by a confidential relationship with the Company or its affiliated
entities or by a confidentiality or other similar agreement; or (iii) is
required to be disclosed by law, court order or other legal process: provided,
however, that in the event disclosure is required by law, court order or legal
process, Executive shall provide the Company, if legally permissible, with
prompt notice of such requirement as set forth below in this Section 9.

 

The Executive acknowledges that the Confidential Information shall remain at all
times the exclusive property of the Company, and no license is granted. In the
event of the termination of his employment, whether voluntary or involuntary and
whether by the Company or the Executive, or within seven (7) business days of
the Company’s request under any other circumstances, the Executive shall deliver
to the Company all Confidential Information, in any form whatsoever, including
electronic formats, and shall not take with him any Confidential Information or
any reproductions (in whole or in part) or extracts of any items relating to the
Confidential Information. The Company acknowledges that prior to his employment
with the Company, the Executive has lawfully acquired extensive knowledge of the
industries in which the Company engages in business including, without
limitation, markets, valuation methods and techniques, capital markets, investor
relationships and similar items, and that the provisions of this Section 9 are
not intended to restrict the Executive’s use of such previously acquired
knowledge.

 

In the event that the Executive receives a request or is required (by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand or similar process) to disclose all or any part of the Confidential
Information, the Executive agrees, if legally permissible, to (a) promptly
notify the Company of the existence, terms and circumstances surrounding such
request or requirement, (b) consult with the Company on the advisability of
taking legally available steps to resist or narrow such request or requirement
and (c) assist the Company in seeking a protective order or other appropriate
remedy; provided, however, that the Executive shall not be required to take any
action in violation of applicable laws. In the event that such protective order
or other remedy is not obtained or that the Company waives compliance with the
provisions hereof, the Executive shall not be liable for such disclosure unless
disclosure to any such tribunal was caused by or resulted from a previous
disclosure by the Executive not permitted by this Agreement.

 

11

--------------------------------------------------------------------------------


 

10.                               NON-COMPETITION, NONSOLICITATION AND
NON-INTERFERENCE.

 

(a)                                 NON-COMPETITION. During the Term and any
Non-Compete Period (hereinafter defined), the Executive will not, directly or
indirectly, either as a principal, agent, employee, employer, stockholder or
partner engage in any “Competitive Business”; PROVIDED, HOWEVER, the foregoing
shall not prohibit or limit the Executive’s right to pursue and maintain passive
investments allowed pursuant to Section 1(c) hereof.

 

For purposes of this Section 10(a), “Competitive Business” means acquiring,
investing in or with respect to, owning, leasing, managing or developing hotel
properties in the United States or originating or acquiring loans in respect of
hotel properties in the United States where the Executive has duties or performs
services that are the same or similar to those services actually performed by
the Executive for the Company.

 

For purposes of this Section 10(a), the “Non-Compete Period” shall mean:

 

(i)                                     in the case of a termination of the
Executive’s employment as a result of Disability, or a termination by the
Executive without Good Reason (including, without limitation, a resignation by
the Executive without Good Reason), or an election by the Executive not to renew
this Agreement, a period during the Term and ending one (1) year after the Date
of Termination; and

 

(ii)                                  in the case of a termination of the
Executive’s employment for any other reason, including, without limitation, as a
result of (a) a Change in Control, (b) a termination by the Executive for Good
Reason, or (c) a termination by the Company for Cause or without Cause
(including non-renewal by the Company), the Non-Compete Period shall expire on
the Date of Termination.

 

The Executive acknowledges that the services provided by the Executive are of a
special, unique, and extraordinary nature. The Executive further acknowledges
that his work and experience with the Company will enhance his value to a
Competitive Business, and that the nature of the Confidential Information to
which the Executive has immediate access and will continue to have access during
the course of his employment makes it difficult, if not impossible, for him to
engage in any Competitive Business or work in any capacity similar to the
Executive’s duties or services with the Company without disclosing or utilizing
the Confidential Information. The Executive further acknowledges that his work
and experience with the Company places him in a position of trust with the
Company.

 

(b)                                 NON-SOLICITATION. The Executive covenants
and agrees that (i) during the Term, and (ii) during the period ending on the
first anniversary of his Date of Termination, he shall not, without the prior
written consent of the Company, directly or indirectly, whether for his own
account or on behalf of any person, firm, corporation, partnership, association
or other entity or enterprise, solicit, recruit, hire or cause to be hired any
employees of the Company or any of its affiliates, or any person who was an
employee of the Company during the six months preceding the Executive’s Date of
Termination, or solicit or encourage any employee of the Company or any of its
affiliates to leave the employment of the Company or any of such affiliates, as
applicable.

 

12

--------------------------------------------------------------------------------


 

(c)                                  NON-INTERFERENCE WITH COMPANY
OPPORTUNITIES. The Executive understands and agrees that all business
opportunities with which he is involved during his employment with the Company
constitute valuable assets of the Company and its affiliated entities, and may
not be converted to Executive’s own use or converted by Executive for the use of
any person, firm, corporation, partnership, association or other entity or
enterprise. Accordingly, Executive agrees that during the Term and thereafter,
Executive shall not, directly or indirectly, whether for his own account or on
behalf of any person, firm, corporation, partnership, association or other
entity or enterprise, interfere with, solicit, pursue, or in any manner make use
of any such business opportunities.

 

(d)                                 REASONABLE RESTRAINTS. The Executive agrees
that restraints imposed upon him pursuant to this Section are necessary for the
reasonable and proper protection of the Company and its subsidiaries and
affiliates, and that each and every one of the restraints is reasonable in
respect to subject matter, length of time and geographic area. The parties
further agree that, in the event that any provision of this Section shall be
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over too great a time, too large a geographic area or too
great a range of activities, such provision shall be deemed to be modified to
permit its enforcement to the maximum extent permitted by law.

 

11.                               NON-EXCLUSIVITY OF RIGHTS. Nothing in this
Agreement shall prevent or limit the Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
and for which the Executive may qualify, nor shall anything herein limit or
otherwise affect such rights as the Executive may have under any contract or
agreement with the Company. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract agreement with the Company at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement. Notwithstanding anything in this Agreement or any such plan,
policy, practice or program noted above to the contrary, the timing of all
payments pursuant to this Agreement or any such plan, policy, practice or
program shall be subject to the timing rules specified in Section 7(g) of this
Agreement.

 

12.                               FULL SETTLEMENT. The Company’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense or other claim, right or action which the Company may have
against the Executive or others. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive under any of the provisions of this Agreement
and except as expressly provided, such amounts shall not be reduced whether or
not the Executive obtains other employment. The Company agrees to pay as
incurred (within 30 days following the Company’s receipt of an invoice from the
Executive), to the full extent permitted by law, all reasonable legal fees and
expenses which the Executive or his beneficiaries may reasonably incur as a
result of any contest (regardless of the outcome thereof) by the Company, the
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive or his beneficiaries
about the amount of any payment pursuant to this Agreement), plus in each case
interest on any

 

13

--------------------------------------------------------------------------------


 

delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(a) of the Code to the extent permitted by 409A. The preceding
sentence shall not apply with respect to any such contest if the court having
jurisdiction over such contest determines that the Executive’s claim in such
contest is frivolous or maintained in bad faith. This reimbursement obligation
shall remain in effect following the Executive’s termination of employment for
the applicable statute of limitations period relating to any such claim, and the
amount of reimbursements hereunder during any tax year shall not affect the
expenses eligible for reimbursement in any other tax year. Such reimbursements
are intended to comply with Treasury Regulation Section 1.409A-3(i)(1)(iv)(A).

 

13.                               DISPUTES.

 

(a)                                 EQUITABLE RELIEF. The Executive acknowledges
and agrees that upon any breach by the Executive of his obligations under
Sections 9 or 10 hereof, the Company will have no adequate remedy at law, and
accordingly will be entitled to specific performance and other appropriate
injunctive and equitable relief.

 

(b)                                 ARBITRATION. Excluding only requests for
equitable relief by the Company under Section 13(a) of this Agreement, in the
event that there is any claim or dispute arising out of or relating to this
Agreement, or the breach thereof, and the parties hereto shall not have resolved
such claim or dispute within 60 days after written notice from one party to the
other setting forth the nature of such claim or dispute, then such claim or
dispute shall be settled exclusively by binding arbitration in Dallas, Texas in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association by an arbitrator mutually agreed upon by the parties hereto or, in
the absence of such agreement, by an arbitrator selected according to such
Rules. Notwithstanding the foregoing, if either the Company or the Executive
shall request, such arbitration shall be conducted by a panel of three
arbitrators, one selected by the Company, one selected by the Executive and the
third selected by agreement of the first two, or, in the absence of such
agreement, in accordance with such Rules. Neither party shall have the right to
claim or recover punitive damages. Judgment upon the award rendered by such
arbitrator(s) shall be entered in any Court having jurisdiction thereof upon the
application of either party.

 

14.                               INDEMNIFICATION. The Company will indemnify
the Executive, to the maximum extent permitted by applicable law, against all
costs, charges and expenses incurred or sustained by the Executive, including
the cost of legal counsel selected and retained by the Executive in connection
with any action, suit or proceeding to which the Executive may be made a party
by reason of the Executive being or having been an officer, director, or
employee of the Company or any subsidiary or affiliate of the Company.

 

15.                               COOPERATION IN FUTURE MATTERS. The Executive
hereby agrees that, for a period of one (1) year following his termination of
employment, he shall cooperate with the Company’s reasonable requests relating
to matters that pertain to the Executive’s employment by the Company, including,
without limitation, providing information or limited consultation as to such
matters, participating in legal proceedings, investigations or audits on behalf
of the Company, or otherwise making himself reasonably available to the Company
for other related purposes. Any such cooperation shall be performed at times
scheduled taking into consideration the Executive’s other commitments, including
business and family matters, and the Executive

 

14

--------------------------------------------------------------------------------


 

shall be compensated at a reasonable hourly or PER DIEM rate to be agreed by the
parties to the extent such cooperation is required on more than an occasional
and limited basis. The Executive shall not be required to perform such
cooperation to the extent it conflicts with any requirements of exclusivity of
services for another employer or otherwise, nor in any manner that in the good
faith belief of the Executive would conflict with his rights under or ability to
enforce this Agreement.

 

16.                               GENERAL.

 

(a)                                 NOTICES. All notices and other
communications hereunder shall be in writing or by written telecommunication,
and shall be deemed to have been duly given if delivered personally or if sent
by overnight courier or by certified mail, return receipt requested, postage
prepaid or sent by written telecommunication or telecopy, to the relevant
address set forth below, or to such other address as the recipient of such
notice or communication shall have specified to the other party hereto in
accordance with this Section 16(a).

 

If to the Company, to:

 

Ashford Hospitality Trust, Inc.

 

 

14185 Dallas Parkway, Suite 1150

 

 

Dallas, Texas 75254

 

 

Attn: CEO and Chairman of the Board of Directors

 

 

 

with a copy to:

 

Ashford Hospitality Trust, Inc.

 

 

14185 Dallas Parkway, Suite 1100

 

 

Dallas, Texas 75254

 

 

Attn: General Counsel

 

If to the Executive, at his last residence shown on the records of the Company,

 

with a copy to:

 

 

 

Any such notice shall be effective (i) if delivered personally, when received,
(ii) if sent by overnight courier, when receipted for, and (iii) if mailed, two
(2) days after being mailed as described above.

 

(b)                                 SEVERABILITY. If any provision of this
Agreement is or becomes invalid, illegal or unenforceable in any respect under
any law, the validity, legality and enforceability of the remaining provisions
hereof shall not in any way be affected or impaired.

 

(c)                                  WAIVERS. No delay or omission by either
party hereto in exercising any right, power or privilege hereunder shall impair
such right, power or privilege, nor shall any single or partial exercise of any
such right, power or privilege preclude any further exercise thereof or the
exercise of any other right, power or privilege.

 

(d)                                 COUNTERPARTS. This Agreement may be executed
in multiple counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the

 

15

--------------------------------------------------------------------------------


 

same instrument. In making proof of this Agreement, it shall not be necessary to
produce or account for more than one such counterpart.

 

(e)                                  ASSIGNS. This Agreement shall be binding
upon and inure to the benefit of the Company’s successors and the Executive’s
personal or legal representatives, executors, administrators, heirs,
distributees, devisees and legatees. This Agreement shall not be assignable by
the Executive, it being understood and agreed that this is a contract for the
Executive’s personal services. This Agreement shall not be assignable by the
Company except in connection with a transaction involving the succession by a
third party to all or substantially all of the Company’s business and/or assets
(whether direct or indirect and whether by purchase, merger, consolidation,
liquidation or otherwise), in which case such successor shall assume this
Agreement and expressly agree to perform this Agreement in the same manner and
to the same extent as the Company would be required to perform it in the absence
of a succession. For all purposes under this Agreement, the term “Company” shall
include any successor to the Company’s business and/or assets that executes and
delivers the assumption agreement described in the immediately preceding
sentence or that becomes bound by this Agreement by operation of law.

 

(f)                                   ENTIRE AGREEMENT. This Agreement contains
the entire understanding of the parties, supersedes all prior agreements and
understandings, whether written or oral, relating to the subject matter hereof
and may not be amended except by a written instrument hereafter signed by the
Executive and a duly authorized representative of the Board.

 

(g)                                  GOVERNING LAW. This Agreement and the
performance hereof shall be construed and governed in accordance with the laws
of the State of Texas, without giving effect to principles of conflicts of law.
Jurisdiction and venue shall be solely in the federal or state courts of Dallas
County, Texas. This provision should not be read as a waiver of any right to
removal to federal court in Dallas County.

 

(h)                                 CONSTRUCTION. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rule of strict construction will be applied against
any party. The headings of sections of this Agreement are for convenience of
reference only and shall not affect its meaning or construction.

 

(i)                                     PAYMENTS AND EXERCISE OF RIGHTS AFTER
DEATH. Any amounts due hereunder after the Executive’s death shall be paid to
the Executive’s designated beneficiary or beneficiaries, whether received as a
designated beneficiary or by will or the laws of descent and distribution. The
Executive may designate a beneficiary or beneficiaries for all purposes of this
Agreement, and may change at any time such designation, by notice to the Company
making specific reference to this Agreement. If no designated beneficiary
survives the Executive or the Executive fails to designate a beneficiary for
purposes of this Agreement prior to his death, all amounts thereafter due
hereunder shall be paid, as and when payable, to his spouse, if she survives the
Executive, and otherwise to his estate.

 

(j)                                    CONSULTATION WITH COUNSEL. The Executive
acknowledges that he has had a full and complete opportunity to consult with
counsel or other advisers of his own choosing concerning the terms,
enforceability and implications of this Agreement, and that the

 

16

--------------------------------------------------------------------------------


 

Company has not made any representations or warranties to the Executive
concerning the terms, enforceability and implications of this Agreement other
than as are reflected in this Agreement.

 

(k)                                 WITHHOLDING. Any payments provided for in
this Agreement shall be paid net of any applicable tax withholding required
under federal, state or local law.

 

(l)                                     NON-DISPARAGEMENT. The Executive agrees
that, during the Term and thereafter including following Executive’s termination
of employment for any reason) he will not make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally, or otherwise,
or take any action which may, directly or indirectly, disparage the Company or
its affiliates or their respective officers, directors, employees, advisors,
businesses or reputations. The Company agrees that, during the Term and
thereafter (including following Executive’s termination of employment for any
reason) the Company will not make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may directly or indirectly, disparage Executive or his business
or reputation. Notwithstanding the foregoing, nothing in this Agreement shall
preclude either Executive or the Company from making truthful statements or
disclosures that are required by applicable law, regulation, or legal process.

 

(m)                             CODE SECTION 409A. It is the intention of the
parties to this Agreement that no payment or entitlement pursuant to this
Agreement will give rise to any adverse tax consequences to the Executive under
Section 409A of the Code.  The Agreement shall be interpreted to that end and,
consistent with that objective and notwithstanding any provision herein to the
contrary, the Company may unilaterally take any action it deems necessary or
desirable to amend any provision herein to avoid the application of or excise
tax under Section 409A.  Further, no effect shall be given to any provision
herein in a manner that reasonably could be expected to give rise to adverse tax
consequences under that provision.

 

[SIGNATURE PAGE FOLLOWS]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, and intending to be legally bound hereby, the parties hereto
have caused this Agreement to be duly executed under seal as of the date first
above written.

 

 

REIT:

 

 

 

ASHFORD HOSPITALITY TRUST, INC.

 

 

 

 

 

By:

/s/ David A. Brooks

 

Name:

David A. Brooks

 

Title:

COO

 

 

 

 

Dated:

06/13/14

 

 

 

 

 

 

 

OPERATING PARTNERSHIP:

 

 

 

ASHFORD HOSPITALITY LIMITED PARTNERSHIP

 

 

 

By:

Ashford OP General Partner, LLC

 

 

 

 

 

 

 

 

By:

/s/ David A. Brooks

 

 

Name:

David A. Brooks

 

 

Title:

COO

 

 

 

 

 

Dated:

06/13/14

 

 

 

 

ADVISORS LLC:

 

 

 

ASHFORD HOSPITALITY ADVISORS LLC

 

 

 

 

 

By:

/s/ David A. Brooks

 

Name:

David A. Brooks

 

Title:

COO

 

 

 

 

Dated:

06/13/14

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

/s/ Deric Eubanks

 

DERIC EUBANKS

 

 

 

Dated: 06/13/14

 

18

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

RELEASE AND WAIVER

 

THIS RELEASE AND WAIVER (the “Termination Release”) is made as of the 13th day
of June, 2014 by DERIC EUBANKS (the “Executive”).

 

WHEREAS, the Executive, Ashford Hospitality Trust, Inc. (the “REIT”), Ashford
Hospitality Limited Partnership (the “Operating Partnership”) and Ashford
Hospitality Advisors LLC (“Advisors LLC”) have entered into an Employment
Agreement (the “Agreement”) dated as of June 13, 2014, and providing certain
compensation and severance amounts upon the Executive’s termination of
employment; and

 

WHEREAS, the Executive has agreed, pursuant to the terms of the Agreement, to
execute a release and waiver in the form set forth in this Termination Release
in consideration of the REIT, the Operating Partnership and Advisors LLC
(collectively, the “Company”) agreement to provide the compensation and
severance amounts upon the Executive’s termination of employment set out in the
Agreement; and

 

WHEREAS, the Company and the Executive desire to settle all rights, duties and
obligations between them, including without limitation all such rights, duties,
and obligations arising under the Agreement or otherwise out of the Executive’s
employment by the Company;

 

NOW THEREFORE, intending to be legally bound and for good and valid
consideration the sufficiency of which is hereby acknowledged, the Executive
agrees as follows:

 

1.                                      RELEASE.

 

(a)                                 The Executive knowingly and voluntarily
releases, acquits, covenants not to sue and forever discharges the Company, and
its respective owners, parents, stockholders, predecessors, successors, assigns,
agents, directors, officers, employees, representatives, divisions and
subsidiaries (collectively, the “Releasees”) from any and all charges,
complaints, claims, liabilities, obligations, promises, agreements, damages,
causes of action, suits, rights, costs, losses, debts and expenses of any nature
whatsoever, known or unknown, suspected or unsuspected, foreseen or unforeseen,
matured or unmatured, against them which the Executive or any of his heirs,
executors, administrators, successors and assigns ever had, now has or at any
time hereafter may have, own or hold by reason of any matter, fact, or cause
whatsoever from the beginning of time up to and including the date of this
Termination Release, including without limitation all claims arising under the
Age Discrimination in Employment Act, Title VII of the Civil Rights Act of 1964,
the Americans with Disabilities Act of 1990, the Family and Medical Leave Act of
1993, the Employee Retirement Income Security Act of 1974, Texas Labor Code
Section 21.001, et seq. (Texas Employment Discrimination); Texas Labor Code
Section 61.001, et seq. (Texas Pay Day Act); Texas Labor Code Section 62.002, et
seq. (Texas Minimum Wage Act); Texas Labor Code Section 201.001, et seq. (Texas
Unemployment Compensation Act); Texas Labor Code Section 401.001, et seq.,
specifically Section 451.001 formerly codified as Article 8307c of the Revised
Civil Statutes (Texas Workers’ Compensation Act and Discrimination Issues); and
Texas Genetic Information and Testing Law, each as amended, or

 

--------------------------------------------------------------------------------


 

any other federal, state or local laws, rules, regulations, judicial decisions
or public policies now or hereafter recognized.

 

(b)                                 The Executive represents that he has not
filed or permitted to be filed against any of the Releasees, any complaints,
charges or lawsuits and covenants and agrees that he will not seek or be
entitled to any personal recovery in any court or before any governmental
agency, arbitrator or self-regulatory body against any of the Releasees arising
out of any matters set forth in Section 1(a) hereof. Nothing herein shall
prevent the Executive from seeking to enforce his rights under the Agreement.
The Executive does not hereby waive or release his rights to any benefits under
the Company’s employee benefit plans to which he is or will be entitled pursuant
to the terms of such plans in the ordinary course.

 

2.                                      NON-DISPARAGEMENT. The Executive
covenants and agrees he will not make statements or representations, or
otherwise communicate, directly or indirectly, in writing, orally, or otherwise,
or take any action which may, directly or indirectly, disparage the Company or
its affiliates or their respective officers, directors, employees, advisors,
businesses or reputations. Notwithstanding the foregoing, nothing herein or in
the Agreement shall preclude the Executive from making truthful statements or
disclosures that are required by applicable law, regulation, or legal process.

 

3.                                      NON-SOLICITATION. The Executive
covenants and agrees he shall not, without the prior written consent of the
Company, for a period ending one (1) year from the Date of Termination (as
defined in the Agreement), directly or indirectly, whether for his own account
or on behalf of any person, firm, corporation, partnership, association or other
entity or enterprise, solicit, recruit, hire or cause to be hired any employees
of the Company or any of its affiliates, or any person who was an employee of
the Company during the six months preceding the Executive’s Date of Termination
(as defined in the Agreement), or solicit or encourage any employee of the
Company or any of its affiliates to leave the employment of the Company or any
of such affiliates, as applicable.

 

4.                                      NON-INTERFERENCE WITH COMPANY
OPPORTUNITIES. The Executive understands and agrees that all business
opportunities with which he is involved during his employment with the Company
constitute valuable assets of the Company and its affiliated entities, and may
not be converted to Executive’s own use or converted by Executive for the use of
any person, firm, corporation, partnership, association or other entity or
enterprise. Accordingly, Executive agrees he shall not, directly or indirectly,
whether for his own account or on behalf of any person, firm, corporation,
partnership, association or other entity or enterprise, interfere with, solicit,
pursue, or in any manner make use of any such business opportunities.

 

ACKNOWLEDGMENT. The Company has advised the Executive to consult with an
attorney of his choosing prior to signing this Termination Release and the
Executive hereby represents to the Company that he has been offered an
opportunity to consult with an attorney prior to signing this Termination
Release. The Company has also advised the Executive that Executive has up to
twenty-one days to consider and sign the Release and Waiver and up to seven days
after signing in which to revoke acceptance by giving notice to
                                                                     at
                                                               by personal

 

A-2

--------------------------------------------------------------------------------


 

delivery or by mail postmarked no later than the seventh day after the Executive
signs the Release and Waiver.

 

IN WITNESS WHEREOF, the Executive has executed this Termination Release under
seal as of the day and year first above written.

 

 

/s/ Deric Eubanks

 

DERIC EUBANKS

 

A-3

--------------------------------------------------------------------------------